UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5718 Dreyfus Treasury Prime Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/14 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 55 Statements of Operations 58 Statements of Changes in Net Assets 60 Financial Highlights 65 Notes to Financial Statements 76 Information About the Renewal of Each Fund’s Management Agreement 85 For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. • Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds This semiannual report for the several Dreyfus Cash Management Funds (Taxable) covers the six-month period ended July 31, 2014. Over the reporting period, these funds achieved the following annualized yields and, taking into account the effects of compounding, the following annualized effective yields: Annualized Annualized Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 0.03 0.03 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Government Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Agency Shares 0.01 0.01 Dreyfus Government Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.01 0.01 Investor Shares 0.01 0.01 Administrative Shares 0.01 0.01 Participant Shares 0.01 0.01 Service Shares 0.01 0.01 Select Shares 0.01 0.01 Agency Shares 0.01 0.01 Premier Shares 0.01 0.01 Dreyfus Treasury Prime Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Stocks and long-term bonds encountered heightened volatility stemming from changing global economic and political conditions over the reporting period. Nonetheless, money market yields remained steady near historical lows, anchored by an unchanged overnight federal funds rate between 0 and 0.25%. U.S. Economy Rebounded After Soft Patch The months prior to the start of the reporting period saw an accelerating economic recovery, as evidenced by a decline in the unemployment rate to 6.6% with the addition of 144,000 new jobs during January 2014. Earlier, the Federal Reserve Board (the “Fed”) had responded to improved economic data by modestly reducing its monthly bond purchases for the first time since signaling its intention to do so during the spring of 2013. These developments helped drive yields of 10-year U.S.Treasury securities above 3% for the first time in two years. Market sentiment suffered a setback in January and early February 2014, when investors worried that economic and political instability in the emerging markets could derail the U.S. recovery. As a result, long-term bond yields began to moderate. However, corporate earnings growth remained strong, and the Fed announced its second reduction in quantitative easing at the end of January. The U.S. economy showed additional signs of strength in February, when the manufacturing and service sectors posted gains and 222,000 new jobs were created. The unemployment rate ticked upward to 6.7%. Job creation remained robust in March with the addition of 203,000 positions, but the unemployment rate was unchanged. Manufacturing activity expanded modestly despite a decline in new orders, and the service sector marked its 50th consecutive month of growth. New data also showed an increase in real disposable personal incomes. On the other hand, the housing market recovery appeared to level off, and the U.S. Department of Commerce The Funds 3 LETTER TO SHAREHOLDERS (continued) announced that U.S. GDP contracted at a surprising 2.9% annualized rate over the first quarter. Economists attributed the contraction to reduced export activity, slowing inventory accumulation by businesses, and the dampening effects of severe winter weather on corporate spending and housing market activity. Housing starts surged and home sales increased in April, lending credence to expectations of reaccelerat-ing economic growth in the spring. There were 304,000 new jobs created across a broad range of industries during April. The unemployment rate fell sharply to 6.3%, but some of the decline was attributed to discouraged job-seekers leaving the workforce. The Fed announced another gradual cutback in quantitative easing during the month. In May, nonfarm payroll employment rose by 224,000, and the unemployment rate was unchanged at 6.3%. Meanwhile, manufacturing activity accelerated for the fourth consecutive month and personal incomes posted a healthy gain. These developments provided ample evidence that warmer weather had sparked a resumption of the economic recovery. The U.S. economy continued to show signs of renewed strength in June, when 288,000 jobs were created and the unemployment rate dipped to 6.1%. In addition, data released during the month indicated that manufacturing activity, personal incomes, and home sales continued to grow. Perhaps most notably, inflation began to accelerate as the Consumer Price Index climbed 2.1% compared to one year earlier. It later was estimated that the U.S. economy rebounded at a 4.0% annualized rate during the second quarter. July provided further evidence of economic recovery. The unemployment rate ticked slightly higher to 6.2%, but 209,000 new jobs were created during the month. Moreover, new claims for unemployment insurance fell to their lowest level since 2006. The Fed implemented further reductions in its bond purchasing program at its meetings in June and July, putting the quantitative easing program on track for elimination this fall. Short-Term Rates Likely to Stay Low Despite turbulence among intermediate- and long-term interest rates over the reporting period, money market yields remained steady near zero percent. In addition, yield differences along the market’s maturity spectrum stayed relatively narrow. Monetary policymakers have backed away from previous unemployment and inflation targets in reiterating that they are unlikely to raise short-term interest rates this year. Although regulators recently issued changes to the rules governing prime money market funds, the new regulations will not become effective until mid-2016. Therefore, the industry’s operations and asset flows have so far been relatively unaffected. In this environment, and as we have for some time, we have maintained the funds’ weighted average maturities in market-neutral positions, and we have remained focused on well-established issuers with good quality and liquidity characteristics. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings, and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 Annualized Annualized Effective Yield () Yield () Dreyfus Municipal Cash Management Plus Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Agency Shares 0.00 0.00 Dreyfus New York Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus Tax Exempt Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Participant Shares 0.00 0.00 Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares 0.00 0.00 Investor Shares 0.00 0.00 Administrative Shares 0.00 0.00 Classic Shares 0.00 0.00 Despite mounting evidence of a sustained U.S. economic recovery and an ongoing shift by the Federal Reserve Board (the “Fed”) to a more moderately accommodative monetary policy, the overnight federal funds rate was left unchanged near historical (“VRDNs”) stayed in a narrow range amid steady demand from both tax-exempt and taxable money market funds seeking to comply with more stringent liquidity requirements. The Funds 5 LETTER TO SHAREHOLDERS (continued) Municipal credit quality generally has continued to improve as most states and local governments recovered slowly from recession. Most notably, state general funds have shown consecutive quarters of growth in personal income tax and sales tax revenue. In NewYork, the economic rebound enabled the state to achieve a budget surplus and replenish reserves. In California, better economic conditions and higher tax rates resulted in credit-rating upgrades. Credit Selection Remained Paramount Most municipal money market funds have maintained short weighted average maturities compared to historical averages due to narrow yield differences along the tax-exempt money market’s maturity range. The funds were no exception, as we generally maintained their weighted average maturities in positions that were consistent with industry averages. Upcoming changes to the regulations governing money market funds, which were announced in July after extended discussion, also contributed to relatively cautious investment postures throughout the industry. As always, well-researched credit selection remained paramount.We have continued to favor state general obligation bonds; essential service revenue bonds backed by water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics. Short-Term Rates Likely to Stay Low The Fed made a number of cuts in its monthly bond purchases over the reporting period, and its quantitative easing program appears to be on track for elimination this fall. However, the Fed also has made clear that short-term interest rates are likely to remain near current levels at least through the remainder of 2014. In determining how long to maintain its current target for the federal funds rate, the Fed indicated that it will monitor progress toward its objectives of full employment and a 2% inflation rate. Consequently, in our judgment, the prudent course continues to be an emphasis on preservation of capital and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency.Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. Short-term corporate, asset-backed securities holdings, and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork and California funds, income may be subject to state and local taxes for out-of-state residents. For each non- AMT-Free fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the funds’ yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2014 to July 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2014 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $.69 $ $ $ — — $ — Ending value (after expenses) $ — — $ — Annualized expense ratio (%) .14 .17 .17 .17 — — .17 — Dreyfus Government Cash Management Expenses paid per $1,000 † $ — — $ — Ending value (after expenses) $ — — $ — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ — — $ — Ending value (after expenses) $ — — $ — Annualized expense ratio (%) .06 .06 .06 .06 — — .06 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .06 .06 .06 .06 .06 .06 .06 .06 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $ — — $ — Ending value (after expenses) $ — — $ — Annualized expense ratio (%) .04 .04 .04 .04 — — .04 — The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended July 31, 2014 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $ — Ending value (after expenses) $ — Annualized expense ratio (%) .14 .14 .14 .14 .14 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ — — Ending value (after expenses) $ — — Annualized expense ratio (%) .15 .15 .15 .14 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ $.55 $.55 $.55 — — Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 $1,000.00 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $.45 $.50 $.50 $.45 — — Ending value (after expenses) $1,000.00 $1,000.00 $ $1,000.00 — — Annualized expense ratio (%) .09 .10 .10 .09 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ $.79 $.79 — — $.79 Ending value (after expenses) $1,000.00 $1,000.00 $1,000.00 — — $1,000.00 Annualized expense ratio (%) .16 .16 .16 — — .16 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2014 Institutional Investor Administrative Participant Service Select Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $.70 $.85 $.85 $.85 — — $.85 — Ending value (after expenses) $ $1,023.95 $1,023.95 $1,023.95 — — $1,023.95 — Annualized expense ratio (%) .14 .17 .17 .17 — — .17 — Dreyfus Government Cash Management Expenses paid per $1,000 † $.35 $.35 $.35 $.35 — — $.35 — Ending value (after expenses) $1,024.45 $1,024.45 $1,024.45 $1,024.45 — — $1,024.45 — Annualized expense ratio (%) .07 .07 .07 .07 — — .07 — Dreyfus Government Prime Cash Management Expenses paid per $1,000 † $ $.30 $.30 $.30 — — $.30 — Ending value (after expenses) $1,024.50 $1,024.50 $1,024.50 $1,024.50 — — $1,024.50 — Annualized expense ratio (%) .06 .06 .06 .06 — — .06 — Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $.30 $.30 $.30 $.30 $.30 $.30 $.30 $ .30 Ending value (after expenses) $1,024.50 $1,024.50 $1,024.50 $1,024.50 $1,024.50 $1,024.50 $1,024.50 $ 1,024.50 Annualized expense ratio (%) .06 .06 .06 .06 .06 .06 .06 .06 Dreyfus Treasury Prime Cash Management Expenses paid per $1,000 † $.20 $.20 $.20 $.20 — — $ — Ending value (after expenses) $1,024.60 $1,024.60 $1,024.60 $1,024.60 — — $1,024.60 — Annualized expense ratio (%) .04 .04 .04 .04 — — .04 — The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended July 31, 2014 Institutional Investor Administrative Participant Agency Classic Dreyfus Municipal Cash Management Plus Expenses paid per $1,000 † $.70 $.70 $ $.70 $.70 — Ending value (after expenses) $1,024.10 $1,024.10 $ $1,024.10 $1,024.10 — Annualized expense ratio (%) .14 .14 .14 .14 .14 — Dreyfus New York Municipal Cash Management Expenses paid per $1,000 † $ $.75 $ $.70 — — Ending value (after expenses) $1,024.05 $1,024.05 $ $1,024.10 — — Annualized expense ratio (%) .15 .15 .15 .14 — — Dreyfus Tax Exempt Cash Management Expenses paid per $1,000 † $ $.55 $ $.55 — — Ending value (after expenses) $1,024.25 $1,024.25 $ $1,024.25 — — Annualized expense ratio (%) .11 .11 .11 .11 — — Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ $.50 $ $.45 — — Ending value (after expenses) $1,024.35 $1,024.30 $ $1,024.35 — — Annualized expense ratio (%) .09 .10 .10 .09 — — Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ $.80 $ — — $.80 Ending value (after expenses) $1,024.00 $1,024.00 $ — — $1,024.00 Annualized expense ratio (%) .16 .16 .16 — — .16 † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS July 31, 2014 (Unaudited) Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit—42.0% Bank of Nova Scotia (Yankee) 0.25%—0.27%, 8/1/14 850,000,000 a 849,999,445 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.24%, 9/11/14—12/11/14 600,000,000 600,000,000 BNP Paribas (Yankee) 0.23%, 10/16/14 300,000,000 300,000,000 Citibank N.A. 0.17%, 9/4/14 215,000,000 215,000,000 Credit Agricole (Yankee) 0.17%, 9/2/14 200,000,000 200,000,000 Credit Industriel et Commercial (Yankee) 0.15%—0.21%, 8/6/14—10/2/14 1,050,000,000 1,050,000,000 Landesbank Hessen-Thuringen Girozentrale (Yankee) 0.20%, 8/18/14 100,000,000 b 100,000,000 Mitsubishi UFJ Trust and Banking Corp. (Yankee) 0.20%—0.25%, 9/8/14—11/4/14 450,000,000 b 450,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%, 8/1/14—11/4/14 932,000,000 932,000,000 Norinchukin Bank (Yankee) 0.20%—0.21%, 8/22/14—10/14/14 950,000,000 949,998,056 Oversea-Chinese Banking (Yankee) 0.19%—0.20%, 9/17/14—11/7/14 350,000,000 350,000,000 Rabobank Nederland (Yankee) 0.20%—0.22%, 10/17/14—12/22/14 710,000,000 710,000,000 Royal Bank of Canada (Yankee) 0.26%, 8/1/14 250,000,000 a 250,000,000 Skandinaviska Enskilda Banken NY (Yankee) 0.25%—0.26%, 9/4/14—9/29/14 225,000,000 225,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 8/25/14—12/3/14 1,200,000,000 b 1,200,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.20%, 9/16/14 400,000,000 400,000,000 Toronto Dominion Bank NY (Yankee) 0.20%—0.24%, 9/26/14—10/22/14 1,200,000,000 1,200,000,000 Wells Fargo Bank, NA 0.25%—0.26%, 8/1/14—10/8/14 750,000,000 a 750,000,000 Total Negotiable Bank Certificates of Deposit (cost $10,731,997,501) The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper—24.5% ANZ International Ltd. 0.25%, 8/29/14 100,000,000 a,b 100,000,000 Australia and New Zealand Banking Group Ltd. 0.24%, 8/2/14—8/30/14 550,000,000 a,b 550,000,000 Bank of Nova Scotia 0.16%—0.21%, 8/4/14—8/11/14 266,000,000 265,994,936 BNP Paribas Finance Inc. 0.25%, 11/3/14 500,000,000 499,673,611 Caisse Centrale Desjardn 0.16%, 8/25/14 50,000,000 b 49,994,667 Caisse des Depots et Consignations 0.17%, 10/15/14—10/16/14 550,000,000 549,804,028 Commonwealth Bank of Australia 0.22%, 8/11/14 150,000,000 a,b 150,000,000 Erste Abwicklungsanstalt 0.17%, 10/2/14 45,000,000 44,986,825 General Electric Capital Corp. 0.21%, 8/7/14 100,000,000 99,996,500 HSBC Bank PLC 0.23%—0.24%, 8/3/14—8/21/14 400,000,000 a,b 400,000,000 JPMorgan Securities LLC 0.35%, 8/8/14 75,000,000 a,b 75,000,000 Mitsubishi UFJ Trust and Banking Corp. 0.20%, 8/5/14 100,000,000 b 99,997,778 National Australia Funding (DE) Inc. 0.15%—0.23%, 8/1/14—9/8/14 404,000,000 a,b 403,989,536 Nordea Bank AB 0.20%, 8/21/14 250,000,000 b 249,972,222 NRW Bank 0.12%—0.13%, 8/11/14 385,000,000 b 384,986,934 Oversea-Chinese Banking 0.23%, 12/4/14 100,000,000 99,920,139 Rabobank USA Financial Corp. 0.21%—0.22%, 2/2/15—2/5/15 475,000,000 474,479,764 Sumitomo Mitsui Trust Bank 0.20%, 9/2/14 400,000,000 399,928,889 Toronto-Dominion Holdings USA Inc. 0.13%, 8/7/14 30,000,000 b 29,999,350 Toyota Motor Credit Corp. 0.20%, 8/19/14 300,000,000 299,970,000 Westpac Banking Corp. 0.23%—0.24%, 8/1/14—10/1/14 1,025,000,000 a,b 1,025,000,000 Total Commercial Paper (cost $6,253,695,179) 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Asset-Backed Commercial Paper—5.2% Alpine Securitization Corp. 0.22%, 9/24/14 400,000,000 b 399,868,000 Collateralized Commercial Paper Program Co., LLC 0.15%—0.30%, 8/12/14—11/25/14 930,000,000 929,348,160 Total Asset-Backed Commercial Paper (cost $1,329,216,160) Time Deposits—5.4% Credit Agricole (Grand Cayman) 0.07%, 8/1/14 258,000,000 258,000,000 Lloyds Bank (London) 0.06%, 8/1/14 850,000,000 850,000,000 Natixis New York (Grand Cayman) 0.08%, 8/1/14 260,000,000 260,000,000 Total Time Deposits (cost $1,368,000,000) U.S. Government Agencies—1.2% Federal Farm Credit Bank 0.04%—0.05%, 8/11/14—8/22/14 255,000,000 254,994,299 Federal Home Loan Bank 0.00%, 8/1/14 40,000,000 40,000,000 Total U.S. Government Agencies (cost $294,994,299) U.S. Treasury Notes—3.5% 0.05%, 9/30/14—10/31/14 (cost $898,478,574) 895,000,000 Repurchase Agreements—18.9% Barclays Capital, Inc. 0.06%-0.11%, dated 7/31/14, due 8/1/14 in the amount of $315,000,942 (fully collateralized by $324,486,600 U.S. Treasury Notes, 2%-2.25%, due 5/31/21-7/31/21, value $321,300,100) 315,000,000 315,000,000 Credit Agricole CIB 0.07%, dated 7/31/14, due 8/1/14 in the amount of $1,300,002,528 (fully collateralized by $61,628,553 U.S. Treasury Bills, due 11/20/14-11/28/14, value $61,618,603, $205,431,303 U.S. Treasury Bonds, 2.88%-9%, due 11/15/18-5/15/43, value $235,982,333, $201,413,926 U.S. Treasury Inflation Protected Securities, 0.13%-2.63%, due 1/15/16-1/15/26, value $246,647,183 and $779,139,195 U.S. Treasury Notes, 0.50%-3.38%, due 9/30/15-11/15/22, value $781,751,887) 1,300,000,000 1,300,000,000 TheFunds 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities Inc. 0.09%, dated 7/31/14, due 8/1/14 in the amount of $500,001,250 (fully collateralized by $250,972,412 U.S. Treasury Inflation Protected Securities, 1.25%-3.63%, due 1/15/16-2/15/44, value $336,481,514 and $164,974,176 U.S. Treasury Notes, 0.38%-4.50%, due 8/31/15-5/15/17, value $173,518,492) 500,000,000 500,000,000 Federal Reserve Bank of New York, 0.05%, dated 7/31/14, due 8/1/14 in the amount of $2,700,003,750 (fully collateralized by $2,624,548,000 U.S. Treasury Notes, 2.25%, due 7/31/18, value $2,700,003,755) 2,700,000,000 2,700,000,000 Total Repurchase Agreements (cost $4,815,000,000) Total Investments (cost $25,691,381,713) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2014, these securities amounted to $5,668,808,487 or 22.2% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 68.2 Savings & Loans 2.1 Repurchase Agreements 18.9 Finance 1.6 Asset-Backed/Banking 5.2 U.S. Government and Agencies 4.7 † Based on net assets. See notes to financial statements. 14 STATEMENT OF INVESTMENTS July 31, 2014 (Unaudited) Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies—56.8% Federal Farm Credit Bank: 9/29/14 0.09 200,000,000 199,970,500 10/3/14 0.08 40,000,000 39,994,400 10/16/14 0.08 100,000,000 99,983,111 12/4/14 0.11 175,000,000 174,933,160 12/22/14 0.09 100,000,000 99,964,250 3/2/15 0.10 75,000,000 74,955,625 4/13/15 0.11 125,000,000 124,902,604 5/1/15 0.13 154,000,000 153,995,329 Federal Home Loan Bank: 8/1/14 0.06 150,000,000 150,000,000 8/3/14 0.10 133,000,000 a 132,999,241 8/5/14 0.10 38,000,000 37,999,578 8/20/14 0.10 500,000,000 a 500,000,000 8/22/14 0.09 259,000,000 258,987,106 8/24/14 0.09 250,000,000 a 250,006,504 8/27/14 0.09 300,000,000 a 300,001,359 8/29/14 0.10 12,000,000 11,999,067 9/5/14 0.07 390,000,000 389,973,458 9/19/14 0.08 100,000,000 99,989,111 9/29/14 0.07 150,000,000 149,982,792 10/10/14 0.08 497,458,000 497,380,618 10/24/14 0.09 100,000,000 99,998,528 10/29/14 0.09 200,000,000 199,957,972 12/9/14 0.10 247,000,000 246,994,211 12/10/14 0.09 100,000,000 99,969,070 12/26/14 0.10 27,165,000 27,154,462 1/7/15 0.09 100,000,000 99,960,250 1/14/15 0.11 21,000,000 20,989,833 1/16/15 0.17 56,800,000 56,798,689 1/21/15 0.10 235,350,000 235,235,858 1/27/15 0.17 150,000,000 149,996,322 2/17/15 0.11 150,000,000 149,908,333 2/20/15 0.11 200,000,000 199,983,478 2/20/15 0.11 20,000,000 20,015,260 2/27/15 0.10 60,000,000 59,965,000 3/25/15 0.12 100,000,000 99,921,333 3/30/15 0.10 150,000,000 149,899,584 4/21/15 0.13 63,400,000 63,396,675 5/1/15 0.13 50,000,000 49,997,471 Federal Home Loan Mortgage Corp.: 8/15/14 0.08 250,000,000 b 249,992,222 8/21/14 0.07 250,000,000 b 249,990,278 8/25/14 0.15 500,000,000 a,b 500,000,000 9/9/14 0.10 200,000,000 b 199,978,333 10/3/14 0.10 75,000,000 b 74,986,875 10/10/14 0.10 500,000,000 b 499,902,778 10/16/14 0.07 500,000,000 b 499,931,389 12/29/14 0.09 25,000,000 b 24,990,625 2/13/15 0.10 300,000,000 b 299,844,833 5/27/15 0.12 225,000,000 b 224,775,750 The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal National Mortgage Association: 8/6/14 0.11 153,615,000 b 153,612,653 2/27/15 0.10 140,000,000 b 139,918,333 Total U.S. Government Agencies (cost $8,896,084,211) U.S. Treasury Notes—1.6% 9/30/2014 (cost $250,908,213) 0.15 250,000,000 Repurchase Agreements—41.5% Bank of Nova Scotia dated 7/31/14, due 8/1/14 in the amount of $75,000,146 (fully collateralized by $
